Citation Nr: 0901879	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under § 1151 for right below-
the-knee amputation.

2.  Entitlement to compensation under § 1151 for left below-
the-knee amputation.

3.  Entitlement to compensation under § 1151 for a low back 
disability.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from July 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's additional disability of right below-the-
knee amputation was caused by VA hospitalization or medical 
or surgical treatment.

2.  The competent medical evidence of record demonstrates 
that the veteran's additional disability of left below-the-
knee amputation was caused by VA hospitalization or medical 
or surgical treatment. 

3.  A preponderance of the medical evidence supports a 
conclusion that a low back disability was not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran, nor was such the result of an event not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  Compensation under the provisions of  38 U.S.C.A. § 1151 
is warranted for right below-the-knee amputation.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2008).  

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
is warranted for left below-the-knee amputation.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2008).    

3.  Compensation under the provisions of 38 U.S.C.A. § 1151 
is not warranted for a low back disability.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A February 2004 letter advised the veteran of the evidence 
required to substantiate his claim for compensation under § 
1151 for amputation of the right lower extremity.  In a July 
2005 letter, the RO advised the veteran of the evidence 
necessary to substantiate his claim for compensation under § 
1151 for amputation of the left lower extremity and a low 
back disability.  The February 2004 and July 2005 letters 
informed the veteran what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining. 

A May 2006 letter informed the veteran of how VA determines 
disability ratings and effective dates.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The pertinent 
medical records were obtained and associated with the claims 
file.  The veteran was afforded VA examinations for these 
claims.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claims

Legal Criteria

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded where a veteran suffers an injury or 
an aggravation of an injury that results in an additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran, either by a Department employee or in 
a Department facility, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2008).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).
The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (2008).



A.  Right and left below-the-knee amputations

The veteran was admitted to the VA Medical Center at Palo 
Alto in June 2003 for treatment of a fractured right leg.  
The veteran contends that he developed pressure sores on his 
legs due to negligent care, eventually leading to below-the-
knee amputation of both legs.

VA records reflect that the veteran was admitted to the VA 
Medical Center at Palo Alto in June 2003.  VA records noted 
that the veteran had a T12 spinal cord injury after a 
motorcycle accident in 1974.  It was noted that the veteran 
fractured his femur in a fall in June 2003 and underwent open 
reduction internal fixation of the right femur before being 
transferred to the spinal cord injury unit at the VA Medical 
Center Palo Alto for rehabilitation on June 23, 2003.  

An orthopedic treatment note dated on June 25, 2003 indicated 
that a knee brace was recommended for four to six weeks prior 
to mobilization.  

A physical therapy progress note dated on June 27, 2003 
indicated that there was slight reddening over the fibular 
head and the lateral aspect of the thigh just above the knee 
due to the hinge of the brace.  A physical therapist noted 
that nursing was notified and the brace was refitted due to 
improper placement.  

A physical and occupational therapy note dated on July 11, 
2003 noted that nursing staff notified physical therapy 
regarding increased pressure areas from the brace. It was 
noted that therapists saw the veteran and made modification 
to the brace.  

On July 17, 2003, a physician noted that the veteran's skin 
was breaking down with the brace.  The veteran was changed 
from a Bledsoe brace to a leg immobilizer. It was noted that 
sores were evolving.  The treatment note indicated that 
treatment of these sores, besides change to a leg 
immobilizer, would include debridement.  

A progress note dated on July 23, 2003 indicated that 
therapists inspected the veteran's skin underneath the right 
knee immobilizer and noted that the sheepskin liners were not 
positioned correctly.  It was noted that therapy was 
concerned that the veteran's heel was looking sore due to the 
pressure from the bed surface, and nursing staff was notified 
of these issues.

A plastic surgery treatment note dated August 14, 2003 noted 
pressure ulcerations of both posterior calves, right much 
greater than left as well as a right heel thickened eschar 
and a right lateral fibular head ulcer.  It was noted that 
the veteran had been treated over several weeks with 
debriding agents.  Assessment was multiple lower extremity 
pressure sores.  A physician noted that debriding agents 
would be continued on the mentioned sites.  

On August 20, 2003, a VA plastic surgeon noted that there 
were pressure wounds of the bilateral calves, right worse 
than left, secondary to wearing a brace.  The physician noted 
that the veteran continued to have necrotic muscle and a 
thick, heavy eschar over exposed tendon of the right 
posterior calf.  It was noted that the veteran was scheduled 
for a non-invasive vascular study of both lower extremities.  

A plastic surgery note dated on September 11, 2003 noted 
bilateral lower extremity ulcers.  A physician noted that the 
right leg had a large ulcer over the fibula and an extensive 
heel ulceration with a large portion of the calcaneous 
exposed and necrotic.  The left leg had smaller ulcerations 
over the Achilles tendon and a small eschar over the heel.  
The physician noted that debridement of the wounds was 
performed.    

VA progress records dated on September 23, 2003 note multiple 
pressure sores on the bilateral legs due to a knee 
immobilizer.  A physician indicated that a right below-the-
knee amputation was recommended.   

VA medical records reflect that that veteran underwent 
harvest of the right saphenous vein, left fem-pop bypass and 
right leg amputation above the ankle on September 25, 2003.

VA medical records reflect that the veteran subsequently 
developed osteomyelitis and underwent amputation of the left 
lower extremity in April 2004.    

Two medical opinions have been obtained in this case.  A VA 
medical opinion obtained in August 2004 concluded that the 
right and left below-the-knee amputations were not the result 
of carelessness, negligence, lack of proper skill or error in 
the judgment of the VA treatment.  The examiner reviewed the 
claims file and discussed the medical records in detail.  The 
examiner noted that the veteran was admitted to the VA 
Medical Center Palo Alto for rehabilitation following a 
fracture of the right femur.  While hospitalized at the VA 
Medical Center Palo Alto, the veteran developed pressure 
sores from the use of the posterior knee splint.  The veteran 
was put on an air flow bed.  The examiner noted that the 
veteran subsequently developed more pressure sores, which 
included the left leg and both heels.  

The examiner further noted that the veteran underwent 
debridements and wound care.  The VA examiner stated that 
these are the standard treatment for such ulcers.  The 
examiner noted that there was no acute infection during those 
times and the ulcers seemed to be healing somewhat but never 
closed completely.  The examiner noted that it was 
subsequently decided that vascular bypass surgery would be 
done on the left side and amputation would be done below the 
knee on the right side.  The examiner noted that the ulcers 
were all the way up to the knees on the right side, and it 
was thought that merely a vascular procedure might not do 
much.  The amputation stump on the right side basically 
healed except that there was breakdown and was always some 
oozing at the surgical scar at the site of prior ulcers.  The 
left lower extremity improved after the bypass procedure, 
which was a femoral popliteal bypass.  The examiner noted, 
however, that it did not cure the ulcers and the veteran 
subsequently developed osteomyelitis.  A left below-the-knee 
amputation was done on April 24, 2004.

The examiner stated that there was no carelessness, 
negligence, lack of proper skill or error in the judgment of 
the VA treatment.  The examiner concluded that this was a 
case of iatrogenic complications which could not be avoided, 
resulting in amputation of both lower extremities below the 
knees, despite everything that had been done in the 
prevention and treatment of ulcers.  
 
Another VA opinion was obtained in November 2005.  The 
examiner reviewed the claims file and discussed the medical 
records in detail.  The examiner noted that the veteran was 
hospitalized at the VA Medical Center following a fracture of 
the right femur in June 2003.  The veteran had six weeks of 
inpatient spinal cord unit rehabilitation as he was unable to 
significantly transfer himself after the femur fracture.  The 
veteran required bracing of his knee for immobilization in 
extension  that the examiner noted was found in numerous 
places in the claims file to have been a cause of the noted 
bed sores.  The bed sores eventually showed to be nonhealing 
mainly in part secondary to the veteran's previous vascular 
disease.  The examiner noted that the veteran had overall 
worsening of his ulcers.  The examiner opined, that after a 
thorough review of the treatment of the bed sores, the 
treatment was appropriate and in a timely fashion, as well as 
appropriately directed including interim workup of the 
veteran's coronary status as well as determining additional 
factors that would complicate possible bypass grafting of his 
left femoral and previous evaluations of his right femoral 
prior to his right amputation.  The examiner noted that the 
veteran underwent a left femoral bypass in September 2004.  
This subsequently needed to be revised such that the veteran 
required an amputation in April 2004.  

The examiner stated that, based upon the notes available from 
the vascular surgery service, as well as the orthopedic 
service, numerous wound care notes, discussion with previous 
compensation and pension opinion providers, it was his 
opinion that there was no additional disability of the 
affected left lower extremity.  

However, the examiner stated that further review of the 
initial therapy within the spinal cord unit indicated 
possible problems with care at that time.  The examiner noted 
that initial orthopedic evaluation on January 25, 2004 
indicated that the veteran was to be nonweightbearing for six 
weeks, that the leg was not ideally stabilized and that the 
veteran needed to be in a brace.  The veteran was suggested 
to have twice a day skin checks.  The examiner noted that 
physical and occupational therapy notes noted that the 
veteran's brace was refitted due to improper placement, that 
there was evidence of improper fitting and evidence of stage 
1 ulcers at that point in time.  It was noted that the 
padding within the brace was placed incorrectly.  The 
examiner noted that, on July 11, 2003, there was evidence 
that the padding in the brace was still insufficient when the 
brace was worn for over two and a half hours and there was a 
modification of the brace with T form shims placed.  On 
July 23, there was additional notation that there was 
incorrect placement of the sheepskin liners for the brace, 
which directly contributed to the ulcers.  The examiner noted 
that the veteran was unable to aid in the positioning of 
pillows to prevent heel ulcers, which was also a subsequent 
complication that led to eventual amputation.  

The examiner stated that, although it is difficult to 
determine whether there was actual contribution of the 
improper lining of the brace given that the veteran had 
evidence of prior vascular disease and also despite having a 
good level of function, being wheelchair dependent prior to 
his right femur fracture, it is entirely possible that the 
fracture would have led to the bed sores regardless of 
whether the padding was placed.  The examiner noted that it 
was documented on at least three separate occasions that the 
padding was placed incorrectly.  The examiner stated, that, 
given the documentation, there was evidence that there was 
carelessness or negligence on the part of the VA in taking 
care of the veteran's lower extremities, which resulted in 
the development of his bed sores.  The examiner stated that 
he was unable to determine what percentage change this may 
have contributed to the veteran developing bed sores.  The 
examiner explained that the daily notes did not reveal the 
exact procedures of changing the veteran's brace or checking 
for bed sores.  The examiner noted that physical therapy and 
occupational therapy notes are in approximately two week 
intervals, which would not be often enough to determine if 
things were done properly.  The examiner stated that a 
pressure ulcer can develop in as short a time as one day if 
things are placed incorrectly.

The Board concludes that compensation under 38 U.S.C.A. § 
1151 for right and left below-the-knee amputations is 
warranted.  The physician who provided the November 2005 
medical opinion stated that carelessness or negligence by VA 
in taking care of the veteran's lower extremities led to the 
development of bed sores.  The opinion indicated that 
worsening of the bedsores eventually led to amputation of the 
lower extremities.  Based on the findings of the November 
2005 medical opinion, the Board concludes that the additional 
disabilities of below-the-knee amputations of the right and 
left lower extremities were the result of carelessness or 
negligence on the part of the VA.  Accordingly, compensation 
is warranted under § 1151 for below-the-knee amputation of 
the right and left lower extremities.   

B.  Low back disability 

The veteran seeks compensation pursuant to § 1151 for a low 
back disability.  The veteran alleges that, while performing 
an x-ray of his left leg in June 2003,  a VA x-ray technician 
repeatedly hyperextended his left leg above his head, causing 
a low back injury. 

VA progress notes indicate that an x-rays of the femurs were 
obtained on June 23, 2003.  VA progress notes dated in June 
2003 reflect that the veteran reported low back pain on June 
24, 2003, relating to the previous day in the radiology 
department.

A VA opinion was obtained in April 2006.  The examiner 
reviewed the claims file.  The examiner stated that he could 
not find the specific incident in the claims file.  The 
examiner noted that it appeared that the veteran underwent x-
rays of the femurs on June 23, 2003.  The examiner noted that 
there were subsequent x-rays as well, but the June 23, 2003 
was followed by x-rays and a CT scan of the lumbar spine.  
The examiner noted that radiology reports showed that the 
veteran had an old fracture of the L1.  The examiner stated 
that it may be notated that the veteran had trauma to the 
spine.  The examiner noted that the veteran is a T12 
paraplegic and that is usually the level where fractures 
happen.  The examiner noted that the veteran also had pars 
defects bilaterally at L5 and degenerative changes at 
multiple levels, which are not uncommon at the veteran's age.  
The examiner noted that there was no evidence of any recent 
fractures and nothing to suggest any recent trauma of that 
significance.  The examiner stated that it was possible that, 
during the taking of the x-ray, the veteran's pain may have 
started or may have become aggravated if he had pain before.  
The examiner stated that it often happens that people who 
develop degenerative changes in the lumbosacral spine may not 
have pain for a number of years but that one episode can 
start the pain.  The examiner noted that the veteran 
obviously had evidence of lumbar laminectomy as well on x-
rays.  The examiner noted that, as expected, the veteran had 
that procedure after he had spinal cord injury.  There was no 
abnormal signal in the MRI report indicating that there was 
any acute injury.  There was some narrowing of the spinal 
canal at L3-4 level but no definitive evidence of any spinal 
stenosis.  The examiner noted that there were no subsequent 
notes indicating that there was any inference drawn to his 
low back pain being secondary to some maltreatment or 
carelessness in the VA system.  The examiner noted that the 
veteran was being treated for low back pain and that chronic 
low back pain was listed as one of the medical problems in 
the problem list.  The examiner noted that the veteran 
reported having pain all the time that was severe.  The 
examiner stated that this could be explained on the basis of 
degenerative changes in the lumbosacral spine.  The examiner 
diagnosed chronic low back pain due to degenerative changes 
of the lumbosacral spine and perhaps partly due to the old L1 
compression fracture from the time of the spinal cord injury.

The examiner opined that the veteran does not have an 
additional disability as a result of carelessness or 
negligence in VA treatment.  The examiner opined that, 
assuming that the technologist who took the x-rays of the 
femur did lift the veteran's left upper extremity to a level 
to cause low back pain, the technician did not cause any 
major injuries to the spine such as compression fracture, 
that was pre-existing.  The examiner stated that there was no 
major injury.  The examiner stated that x-ray technologists 
often have to do some maneuver that is discomforting to a 
patient to get proper films.  The examiner stated that, since 
there was no incident report of any major happening or 
details of the incident, he relied on the veteran's 
statement.  The examiner stated that the manipulation did not 
cause any permanent damage of the lumbosacral spine, although 
it may have started the process of pain.  The examiner stated 
that the medical records did not show that back pain was the 
direct result of carelessness by the VA system.  

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for compensation under § 1151 for 
a low back disability.  The evidence does not show that the 
veteran has additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care or medical treatment.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b).



ORDER

Compensation for right below-the-knee amputation under the 
provisions of 38 U.S.C.A. § 1151 is granted.

Compensation for left below-the-knee amputation under the 
provisions of 38 U.S.C.A. § 1151 is granted.

Compensation for a low back disability under the provisions 
of 38 U.S.C.A. § 1151 is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


